     Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 1 of 26




                   IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION
MT. HAWLEY INSURANCE
COMPANY,
      Plaintiff,
v.                                         CIVIL ACTION NO.
                                           1:18-cv-00367-TWT
EAST PERIMETER POINTE
APARTMENTS LP; VENTRON
MANAGEMENT, LLC; MIRANDA
WILDER; CONSTANCE IRIONS;
and ADRIAN JOHNSON;
      Defendants.

VENTRON MANAGEMENT, LLC,
and EAST PERIMETER POINTE
APARTMENTS LP,
      Third-Party Plaintiffs,
v.
LEXINGTON INSURANCE
COMPANY;
      Third-Party Defendant.

     PLAINTIFF MT. HAWLEY INSURANCE COMPANY’S BRIEF
     IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 2 of 26




      Mt. Hawley Insurance Company seeks a declaration that its CGL Policy No.

SLO0001470 (“Policy”) does not cover two lawsuits arising out of an incident at

East Perimeter Pointe Apartments. East Perimeter Pointe Apartments LP and

Ventron Management, LLC (if they even qualify as insureds under the Policy)

were required to report the incident to Mt. Hawley immediately. Although both

East Perimeter and Ventron knew of the incident on December 26, 2015, no notice

was provided to Mt. Hawley until November 13, 2017, after East Perimeter and

Ventron were sued.

      East Perimeter and Ventron’s failure to comply with the policy’s notice

requirements precludes coverage of the December 26, 2015 incident, the

underlying lawsuits, or any judgments in those lawsuits. There are no issues of

material fact, and Mt. Hawley is entitled to judgment as a matter of law.

                                   Statement of Facts

The underlying lawsuits.

      Miranda Wilder and Constance Irions filed a lawsuit against East Perimeter

and Ventron in the State Court of DeKalb County (Civil Action No. 17A66597) on

October 12, 2017, to recover damages tied to Marcus Wilder being shot and killed




                                        -1-
       Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 3 of 26




on December 26, 2015.1 In their complaint, Wilder and Irions alleged that East

Perimeter and Ventron operated and managed the Decatur, Georgia apartment

complex. Marcus Wilder, after entering his apartment with his mother Miranda on

December 26, 2015, saw an unknown assailant come out of a closet who shot

Marcus. Marcus ultimately died as a result of the gunshot wound. 2 They allege that

East Perimeter and Ventron were negligent in providing security at the apartments

and are liable for the Wilder’s death. 3

      Adrian Johnson filed a lawsuit against East Perimeter and Ventron, in the

State Court of DeKalb County (Civil Action No. 17A67222) on December 4,

2017.4 Johnson alleged that he was at Wilder’s apartment on December 26, 2015,

when several assailants broke into the apartment unit and beat Johnson with a

weapon.5 Johnson also alleged that East Perimeter and Ventron were negligent in

providing security at the apartments and, therefore, are liable for his damages. 6

      1
        Petition for Declaratory Judgment [Doc. 1], ¶¶ 42-43, Ex. A [Doc. 1-1], ¶
1; Answer of Miranda Wilder, Constance Irions and Adrian Johnson [Doc. 10], ¶¶
42-43; East Perimeter’s Amended Answer [Doc. 28], ¶¶ 42-43; Ventron’s Amended
Answer [Doc. 29], ¶¶ 42-43.
      2
        Complaint [Doc. 1-1], ¶¶ 4-6, 8-11.
      3
        Id. at ¶¶ 23, 30
      4
         Petition for Declaratory Judgment [Doc. 1], ¶ 48; Answer of Miranda
Wilder, Constance Irions and Adrian Johnson [Doc. 10], ¶ 48; East Perimeter’s
Amended Answer [Doc. 28], ¶ 48; Ventron’s Amended Answer [Doc. 29], ¶ 48.
      5
         Plaintiff’s First Amended Complaint [Doc. 1-2], ¶¶ 9-11; Petition for
Declaratory Judgment [Doc. 1]/ Answer of Miranda Wilder, Constance Irions and
                                           -2-
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 4 of 26




East Perimeter and Ventron’s relationship.

      East Perimeter was the owner of East Perimeter Pointe Apartments on

December 26, 2015.7 East Perimeter and Ventron had entered into a Property

Management Agreement, in which Ventron agreed “to supervise and direct the

leasing, management, and operation” of the apartments and to “comply with all

reporting and cooperation provisions in all applicable [insurance] policies.” 8

East Perimeter and Ventron’s knowledge of the incidents.

      Both East Perimeter and Ventron had notice of the incident on December 26,

2015.9 In a December 26, 2015 email to Stephen Greenberg (President of East

Perimeter)10 with the subject “SHOOTING AT EPP,” Ventron’s COO11 wrote:



Adrian Johnson [Doc. 10]/East Perimeter’s Amended Answer [Doc. 28]/ Ventron’s
Amended Answer [Doc. 29], ¶ 50.
       6
         Plaintiff’s First Amended Complaint [Doc. 1-2],¶¶ 12, 27, 43.
       7
          East Perimeter’s Responses to Plaintiff Mt. Hawley’s Second Set of
Interrogatories (excerpts attached as Exhibit A), p. 5, response to Interrogatory
No. 1; Ventron’s Responses to Plaintiff Mt. Hawley’s Second Set of Interrogatories
(excerpts attached as Exhibit B), p. 5, response to Interrogatory No. 1.
       8
         Property Mgmt. Agrmt. (attached as Exhibit C-3), §§ 1.09, 2.01, 8.05.
       9
          East Perimeter’s Amended Answer [Doc. 28], ¶ 66 (“EPP states that on or
about December 26, 2015, it had notice of the Wilder/Johnson incidents.”);
Ventron’s Amended Answer [Doc. 29], ¶ 66 (“Ventron states that on or about
December 26, 2015, it had notice of the Wilder/Johnson incidents.”).
       10
          See verifications to East Perimeter’s interrogatory responses [Ex. A, pp. 6-
7, and Ex. D, pp. 5-6 ](signed by Greenberg as president of East Perimeter); East
Perimeter’s Initial Disclosures [Doc. 32], p. 5.
       11
          See Ventron’s Initial Disclosures [Doc. 33], p. 6.
                                         -3-
       Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 5 of 26




           Police in DeKalb are investigating after a man was found shot dead
           outside of his apartment on Saturday. At this point, few details are
           available although one of our senior Team Members who spoke with
           detectives reported that police have alleged suspect(s) in custody.
           Lorena, who is out of town, ask [sic] me to pass on her report.
           She reported that our Senior team has all been alerted and responded.
           She will have a team in place on the property all week to notify
           residents of the situation and provide them with assistance and
           reassurance. The Property Manager is also at the property and has four
           security officers on duty. The complex is currently calm and qui[et]
           and our Team is experienced in handling these types of unfortunate
           events.12

      Tiffany Copeland (a manager at the apartments) 13 completed an Incident

Report on December 25, 2015: 14




The part of the report for the date of notice to insurers was left blank: 15


      12
          That email (EPP0002) is included in the attached Exhibit C-1.
      13
          Ventron’s Responses and Objections to Plaintiff’s Fourth Interrogatories
(attached as Exhibit F), response to Interrogatory No. 3.
       14
          The Incident Report Form (EPP0115 and VENTRON0001) is included in
Exhibits C-1 and C-2 (attached).
       15
          See Ex. C-1 (EPP0115) and Ex. C-2 (VENTRON0001).
                                          -4-
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 6 of 26




      The manager of the apartments emailed the Incident Report to Michael

Scaljon (General Counsel and Registered Agent for Ventron) on December 26,

2015,16 who prepared the following security update to apartment residents on or

about December 27, 2015:

                   Security Update at East Perimeter Pointe Apartments
               As some residents may already know, on Christmas Day, an
           unfortunate incident occurred at East Perimeter Pointe Apartments
           that resulted in the death of a resident.
               We understand such news is troubling to residents that choose to
           live at East Perimeter Pointe because they want a safe environment for
           themselves and their family. But we also want to assure our residents
           that we believe this is an isolated incident and we are actively working
           with authorities to assist them in this matter.
               As we make our best efforts to ensure a safe quality of life for our
           residents, we also want our residents to report any suspicious behavior
           or activity to our management, courtesy officers and the police
           department. We look forward to working with you in the coming
           weeks and days to make sure our community is as safe as it possibly
           can be.
                                         Thank you for your understanding,
                                       East Perimeter Pointe Apartments, LP17

      16
          See Ex. J-2 and Ex. G (Ventron’s 2015 and 2016 Annual Registrations
with the Georgia Secretary of State, identifying Scaljon as its registered agent).
       17
          See Ex. C-1 at EPP0116 (Security Update) and EPP0108 (showing
electronic title of Security Update as “EPP Crime Letter 12.27.15.docx”);
                                          -5-
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 7 of 26




      Ventron received a January 8, 2016 letter from attorney Evon D. Williams

concerning claims related to the shooting of Marcus Wilder:

             Please allow this letter to inform you that our firm has been
         retained by Constance Irions on behalf of Marcus Wilder (deceased),
         Parent of London McKenzie Wilder, minor child of deceased, to
         investigate claims surrounding the shooting of Marcus Wilder at the
         East Perimeter Pointe Apartments located at 4946 Snapfinger Road,
         Decatur, Georgia 30035 on or about December 26, 2015. 18

In the letter, attorney Williams asked Ventron for insurance information, “a copy

of all applicable insurance policies with declaration pages,” that Ventron “forward

our request for information to all affected insurers,” and that all affected insurers

“respond to this request promptly to avoid filing of a lawsuit at this time.” 19 The

letter was sent via certified mail to Ventron’s registered office and was received

and signed for by Deidra Baitey (a leasing agent employed by Ventron) on January

11, 2016.20

      On October 19, 2016, Tuan Vo (Assistant Controller of Ventron) sent the

Security Update and a copy of the Incident Report to Ryan Cockman of Florida



Ventron’s Responses and Objections to Plaintiff’s Fourth Interrogatories [Ex. F],
response to Interrogatory No. 4.
       18
          Ex. C-5 at INDIVIDUAL DEFS 00143.
       19
          Id.
       20
           Ventron’s 2015-2016 Annual Registrations [Ex. G]; Ex. C-5 at
INDIVIDUAL DEFS 00144; Ventron’s Answers to Plaintiff Mt. Hawley’s Third
Set of Interrogatories (attached as Exhibit H), answer to Interrogatory No. 1.
                                        -6-
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 8 of 26




Bond & Mortgage Inc. and Lou Litvin of Ventron. 21 Cockman forwarded the

documents to Lee Greenberg of Osgoode Properties on October 21, 2016, 22 who

forwarded them to Stephen Greenberg and Jessica Greenberg the next day, stating:

           Did you guys ever read the incident report from the murder at EPP in
           2015? A really strange and sad event.
           What Happened:
           The resident in apartment 4904 left a friend at home on December 25 th
           to visit with parents[. W]hile he was visiting with parents his friend
           heard a person hitting the door. He didn’t answer the door. There were
           3 guys that come in took his wallet and credit cards. They told the
           gentlemen that if he didn’t give him the correct pin number that they
           would kill him. The subjects beat the friend up and the friend was
           rushed to the hospital. Once Marcus Wilder resident from 4904
           returned home from confirming his friend was ok, he heard noise in
           his closet. Once he heard noise in his closet he opened the closet door
           and the man that was hiding shot him. The victim Marcus Wilder ran
           out his home fell face forward on the ground that is where he died. 23

Stephen Greenberg, in addition to being East Perimeter’s President, is also the

President of Osgoode Properties Ltd. and East Perimeter Pointe GP Inc. (the

General Partner of East Perimeter).24


      21
          Ex. C-1 at EPP0109-EPP0110, EPP0115.
      22
          Id. at EPP0108. See also Ex. C-1 at EPP0114 (Lee Greenberg’s electronic
signature with Osgoode Properties).
       23
          Ex. C-1 at EPP0108.
       24
          See East Perimeter’s Responses to Plaintiff Mt. Hawley’s Fourth Set of
Interrogatories (attached as Exhibit I), p. 2, response to Interrogatory No. 3
(identifying East Perimeter Pointe GP Inc. as East Perimeter’s general partner and
Stephen Greenberg as the director, president, and secretary of East Perimeter
Pointe GP Inc.); Ex. C-4, p. 4 (Asset Mgmt. Agrmt., signed by Stephen Greenberg
                                          -7-
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 9 of 26




The Mt. Hawley policy.

      Mt. Hawley issued a commercial general liability insurance policy (Policy

No. SLO0001470), with a policy period of December 15, 2015, through December

15, 2016 (“Policy”). 25 The declarations (as amended by a change endorsement)

identify the named insured as “Skinner Select, WCPP Risk Purchasing Group Inc.

(See Schedule of Named Insureds),”26 which included various property owners

throughout the country as members. 27 The Policy does not include either East

Perimeter or Ventron as named insureds, but includes “Osgoode Properties” and

“Crestview Apartments, 4946 Snapfinger Woods Drive, Decatur GA” in its

“Named Insured and Location Supplementary Schedule.” 28

      The Policy includes the following notice conditions:




as the President of Osgoode Properties Ltd. and as the President of East Perimeter
Pointe GP Inc.).
       25
          Declaration of Teresa McNail (attached as Exhibit J), ¶ 3, Ex. J-1, p. 2.
Throughout this brief, “Mt. Hawley” refers collectively to Mt. Hawley Insurance
Company and related companies RLI Insurance Company and RLI Adjusting
Company.
       26
          Policy [Ex. J-1], pp. 84-85 (change endorsement effective December 15,
2015). That named insured is hereinafter referred to as “Skinner Select.”
       27
          Dep. of Sue Williams [Doc. 90], p. 35 (cited excerpts and exhibits from
this deposition are attached as Exhibit L); Policy [Ex. J-1], pp. 87-124 (listing
property owners and properties).
       28
          Policy [Ex. J-1], pp. 114-115.
                                       -8-
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 10 of 26




           2. Duties In The Event Of Occurrence, Claim Or Suit
               a. You must see to it that we are notified as soon as practicable of
                  an “occurrence” or an offense which may result in a claim. To
                  the extent possible, notice should include:
                  (1) How, when and where the “occurrence” or offense took
                        place;
                  (2) The names and addresses of any injured persons and
                        witnesses; and
                  (3) The nature and location of any injury or damage arising
                        out of the “occurrence” or offense.
               b. If a claim is made or “suit” is brought against any insured, you
                  must:
                  (1) Immediately record the specifics of the claim or “suit” and
                        the date received; and
                  (2) Notify us as soon as practicable.
                  You must see to it that we receive written notice of the claim
                  or suit as soon as practicable.
               c. You and any other involved insured must:
                  (1) Immediately send us copies of any demands, notices,
                        summonses or legal papers received in connection with
                        the claim or “suit”.
                                             . . .
           CLAIM HANDLING
           In the event of any occurrence that may result in a claim against
           this policy, the insured will immediately report such occurrence
           and cooperate fully with the following claim adjusting company:
           RLI ADJUSTING COMPANY.29

The Policy also provides, “No person or organization has a right . . . [t]o sue us on

this Coverage Part unless all of its terms have been fully complied with.” 30


      29
           Policy [Ex. J-1], pp. 17-18, 26 (emphasis added).
      30
           Policy [Ex. J-1], p. 18.
                                          -9-
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 11 of 26




The late notice to Mt. Hawley.

      Mt. Hawley first received notice of any claim arising out of the December

26, 2015 incident on November 13, 2017, when it received a copy of the complaint

in the Wilder Lawsuit.31 Mt. Hawley first received notice of the Johnson’s claim

(although Johnson was not identified by name) on December 6, 2017, when

Ventron sent Mt. Hawley a copy of the Incident Report. 32 Mt. Hawley was not

given any notice of the incident or the death of Wilder prior to November 13, 2017,

or the Johnson claim prior to December 6, 2017. 33

      Neither Ventron nor East Perimeter ever provided Mt. Hawley with a copy

of the January 8, 2016 letter to Ventron from Wilder’s attorney concerning

Wilder’s claims or any notice of that letter, despite the attorney’s request that his

letter be forwarded to all affected insurers. 34 Mt. Hawley did not receive notice or a

copy of that letter until the letter was served on Mt. Hawley’s counsel by Miranda

Wilder’s attorney during discovery in this case on May 21, 2018. 35




      31
         Declaration of Teresa McNail [Ex. J], ¶ 4.
      32
         Id., ¶ 5, Ex. J-2.
     33
         Id. at ¶ 6.
     34
         Id. at ¶ 7; Ex. C-5 at INDIVIDUAL DEFS 00143.
     35
          Declaration of Teresa McNail [Ex. J], ¶ 7; Declaration of W. Randal
Bryant, ¶ 6; Ex. C-5 at p. 1 and INDIVIDUAL DEFS 00143.
                                         - 10 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 12 of 26




               ARGUMENT AND CITATION OF AUTHORITY

      East Perimeter and Ventron breached the Policy’s notice conditions, waiting

almost two years before providing any notice to Mt. Hawley of the incident and

never providing Mt. Hawley with a copy of the January 8, 2016 insurance demand

letter from the underlying plaintiffs’ attorney. The Court should grant Mt.

Hawley’s motion for summary judgment because there are no genuine issues of

material fact, and Mt. Hawley is entitled to a judgment as a matter of law. 36

I.    Georgia common law applies to this case.

      Because this diversity case is pending in Georgia, Georgia’s choice of law

rules apply. 37 East Perimeter and Ventron allege that Mt. Hawley delivered the

Policy in California and may contend that California law governs the interpretation

of the Policy.38 But Georgia’s common law applies because (1) the policy was

delivered to named insured Skinner Select’s insurance broker in Georgia, and, (2)

even if the Policy had not been delivered here, Georgia law would still apply under

the presumption of identity rule.
      36
          See FED. R. CIV. PROC. 56(a) (“The court shall grant summary judgment if
the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to a judgment as a matter of law.”).
       37
          See Travelers Prop. Cas. Co. of Am. v. Moore, 763 F.3d 1265, 1270 (11th
Cir. 2014) (“A federal court sitting in a diversity action applies state law using the
choice of law rules of the forum state, in this case Georgia.”).
       38
           East Perimeter’s Amended Answer [Doc. 28], p. 15, ¶ 7; Ventron’s
Amended Answer [Doc. 29], p. 16, ¶ 7.
                                        - 11 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 13 of 26




      A.    Delivery of the policy determines choice of law.

      Under Georgia law, “contracts are to be governed by their nature, validity

and interpretation by the law of the place where they are made,” and “an insurance

contract is made where it is delivered.” 39 The Policy was delivered in Georgia to

R-T Specialty, an independent insurance broker, in Georgia. 40 Because

independent brokers like R-T Specialty are agents of the insured, 41 delivery to R-T




      39
          Travelers Prop. Cas. Co. of Am. v. Moore, 763 F.3d 1265, 1270 (11th Cir.
2014) (internal quotation marks and citations omitted).
       40
          See Williams Dep. [Doc. 90/Ex. L], pp. 10-14, 16-17, 53-54, Ex. 5 [Doc.
90-15] (explaining that R-T, an independent wholesale broker, obtained the Policy
for M.G. Skinner, Skinner Select’s retail broker); Declaration of Teresa McNail
[Ex. J], ¶ 10. Although the Policy was delivered simultaneously to employees of R-
T Specialty in Georgia and Florida, Georgia law applies rather than Florida law,
due to the presumption of identity rule discussed below. Also, the apartments at
issue were located in Georgia and more of the covered locations listed in the Policy
were in Georgia (23 properties and 3059 units) than Florida (19 properties and
2158 units). See Policy [Ex. J-1], pp. 87-95, 102, 113-118, 204-205, 207, 209, 215,
225, 232 (including Georgia properties as Covered Location Nos. 598, 623-625,
636, 665-671, 673-678, and 680 and at Change Endorsements 77-78, 82, and 105
and Florida properties as Covered Location Nos. 3, 202-208, 352, 602, 618-621,
637, and 695 and at Change Endorsements 80, 88, and 98); Williams Dep. [Doc.
90/Ex. L], pp. 50-51, Ex. 15 [Doc. 90-15] (showing 3059 Georgia units and 2159
Florida units).
       41
          Lima Delta Co. v. Global Aerospace, Inc., 325 Ga. App. 76, 81, 752
S.E.2d 135 (2013) (“independent agents or brokers are generally considered the
agent of the insured, not the insurer.”) (citation omitted); AmTrust North America
v. Smith, 315 Ga. App. 133, 134-135, 726 S.E.2d 628 (2012) (where an insurance
agent assists the insured in obtaining insurance, he is the agent of the insured).
                                       - 12 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 14 of 26




Specialty in Georgia constituted delivery to the insured. 42

      B.     Presumption of identity requires using Georgia common law.

      Even if the Policy is considered to have been delivered to the insured in

California or Florida first, Georgia common law still applies under Georgia’s

presumption of identity doctrine, which provides “that in the absence of a foreign

statute on point, ‘at least with respect to a state where the common law is in force,

a Georgia court will apply the common law as expounded by the courts of

Georgia.’”43 This Court previously applied this rule, holding that “the application

      42
         See, e.g., Coffin v. London & Edinburgh Ins. Co., 27 F.2d 616 (N.D. Ga.
1928) (insurance policy, delivered to a broker in New York, was governed by New
York law, even though the insured resided in Georgia, the broker had mailed the
policy to the insured in Georgia after it was delivered to the broker in New York,
and the insurance was for property in Georgia); Southern Life Insurance Co. v.
Kempton, 56 Ga. 339, 339 (1876) (delivery of policy to the agent of the applicant
“was delivery to the applicant, and bound the applicant for the payment of the
premiums, and the company on the policy from the date of such delivery to the
agent”); OCGA § 10-6-58 (“Notice to the agent of any matter connected with his
agency shall be notice to the principal.”). Delivery of the policy to R-T Specialty
thus constituted delivery to both M.G. Skinner (Skinner Select’s retail broker) and
Skinner Select (the first named insured).
      43
         Massachusetts Bay Ins. Co. v. Fort Benning Family Communities, LLC,
2017 WL 2129909 (M.D. Ga. 2017) (quoting Coon v. Medical Ctr., Inc., 300 Ga.
722, 729, 797 S.E.2d 828, 834 (2017), and noting that the Georgia Supreme Court
“expressly embraced the presumption of identity” rule in Coon); Motz v. Alropa
Corp., 192 Ga. 176, 176, 15 S.E.2d 237, 238 (1941) (“the construction of the
common law given by the courts of this State will control, in preference to the
construction given by the court of the State of the contract.”); Slaton v. Hall, 168
Ga. 710, 148 S.E 741 (1929) (“The common law is presumed to be the same in all
the American States where it prevails. Though courts in the different States may
                                         - 13 -
       Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 15 of 26




of another jurisdiction’s laws is limited to statutes and decisions construing those

statutes. When no statute is involved, Georgia courts apply the common law as

developed in Georgia rather than foreign case law.” 44 Because the common law is

in force in both California 45 and Florida,46 and neither of those states has a statute

governing late notice under insurance policies, Georgia law applies even if the

Policy had been delivered in one of those states.

III.   General rules of policy interpretation.

       “[I]nsurance is a matter of contract, and the parties to an insurance policy are

bound by its plain and unambiguous terms.” 47 “Where … clear and unambiguous,

the court simply enforces the contract according to its terms, regardless of whether


place a different construction upon a principle of common law, that does not
change the law. There is still only one right construction.”).
       44
          Reichwaldt v. Gen. Motors LLC, 304 F. Supp. 3d 1312, 1315 (N.D. Ga.
2018) (citation omitted); Federal Express Corp. v. Petlechkov, 1:15-CV-2565-
TWT, 2017 WL 6460261 (N.D. Ga. Dec. 18, 2017) (citation omitted). See also
Frank Briscoe Co. v. Georgia Sprinkler Co., 713 F.2d 1500, 1503 (11th Cir. 1983)
(“Where no statute is involved, Georgia courts apply the common law as
developed in Georgia rather than foreign case law.”).
       45
          See, e.g., United States v. Gerlach Live Stock Co., 339 U.S. 725, 744
(1950) (“Upon acquiring statehood in 1850, California adopted the common law of
England . . . .”); State of California v. Superior Court (Lyon) , 625 P.2d 239, 244
(Cal. 1981) (California adopted the English common law in 1850).
       46
          See Fla. Stat. Ann. § 2.01 (West) (adopting common law of England);
Knapp v. Fredricksen, 4 So.2d 251, 252 (Fla. 1941) (“The common law of England
is expressly made part of the law of Florida.”) (citation omitted).
       47
          Hays v. Georgia Farm Bureau Mut. Ins. Co., 314 Ga. App. 110, 111, 722
S.E.2d 923, 925 (2012) (citation omitted).
                                         - 14 -
       Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 16 of 26




doing so benefits the carrier or the insured.” 48 Courts “will not strain to extend

coverage where none was contracted or intended.” 49

III.   The failure to provide timely notice to Mt. Hawley precludes coverage.

       “Under Georgia law, when an insurance policy includes a notice requirement

and the insured unreasonably fails to timely comply with the requirement, the

insurer is not obligated to provide a defense or coverage.” 50 Although whether

timely notice has been given can be a question of fact, Georgia courts have found

delays of as little as three to four months to be unreasonable and preclude coverage

as a matter of law.51 Given the more than 22-month delay in giving any notice of

       48
          Allstate Ins. Co. v. Airport Mini Mall, 265 F.Supp.3d 1356, 1365 (N.D.
Ga. 2017) (citing American Empire Surplus Lines Ins. Co. v. Hathaway Dev. Co.,
288 Ga. 749, 750, 707 S.E.2d 369, 371 (2011), and Reed v. Auto-Owners Ins. Co.,
284 Ga. 286, 287, 667 S.E.2d 90, 92 (2008)); see also, Ryan v. State Farm Mut.
Automobile Ins. Co., 261 Ga. 869, 872, 413 S.E.2d 705 (1992) (“If the terms of the
contract are plain and unambiguous, the contract must be enforced as written.”)
       49
          Lavoi Corp. v. National Fire Ins. of Hartford, 293 Ga. App. 142, 145, 666
S.E.2d 387, 391 (2009) (citation omitted).
       50
          Longleaf in Vinings Homeowners Ass'n, Inc. v. QBE Ins. Corp., 646 F.
Appx. 823, 825 (11th Cir. 2016) (citation and punctuation omitted). See also Eells
v. State Farm Mut. Auto. Ins. Co., 324 Ga. App. 901, 752 S.E.2d 70, 72 (2013) (“It
is well established that a notice provision expressly made a condition precedent to
coverage is valid and must be complied with, absent a showing of justification.”).
       51
          See, e.g., Hathaway Dev. Co. v. Illinois Union Ins. Co., 274 Fed. Appx.
787 (11th Cir. 2008) (delays of four, five, and eight months in notifying insurer of
occurrences were unreasonable as a matter of law); Auto Owners Ins. Co. v. Sapp,
2017 WL 957361, at *3 (M.D. Ga. Mar. 10, 2017) (four-month delay between
occurrence and notice to insurer was unreasonable as a matter of law and precluded
coverage). See also Regent Ins. Co. v. Bravo Food Serv., Inc., 2014 WL 2442791
                                       - 15 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 17 of 26




the Wilder’s death, the more than 23-month delay in giving any notice of

Johnson’s injuries, and the more than 26-month delay in Mt. Hawley being sent a

copy of the demand letter from the underlying plaintiffs’ attorney, Mt. Hawley is

not obligated to cover East Perimeter or Ventron for the incident that resulted in

the two claims and underlying lawsuits.

       A.     Policy’s notice requirements are conditions precedent to coverage.

       “Generally, notice provisions are made a condition precedent to coverage so

that insurers can be certain that they are given the opportunity to investigate the

facts surrounding an incident promptly and to prepare a defense or settlement

while the facts are still fresh and witnesses are still available.” 52

       Here, the Policy required the insured, in the event of “any occurrence that

may result in a claim against this policy,” to “immediately report such

occurrence.”53 It also required any Named Insured (including Osgoode Properties)

to see to it that Mt. Hawley is “notified as soon as practicable of an ‘occurrence’ or

an offense which may result in a claim,” and the Named Insured and “any other

(S.D. Ga. 2014) (five-to-six-month delay); Illinois Union Ins. Co. v. Sierra
Contracting Corp., 744 F. Supp. 2d 1349, 1352-53 (N.D. Ga. 2010) (nine-month
delay); GEICO Indem. Co. v. Smith, 338 Ga. App. 455, 456, 788 S.E.2d 150, 151
(2016) (nearly six-month delay); Snow v. Atlanta Int’l Ins. Co., 182 Ga. App. 1,
354 S.E.2d 644, 645 (1987) (10-month delay).
      52
         Illinois Union Ins. Co. v. Sierra Contracting Corp. , 744 F.Supp.2d 1349,
1351 (N.D. Ga. 2010).
      53
         Policy [Ex. J-1], p. 26.
                                           - 16 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 18 of 26




involved insured,” to immediately send Mt. Hawley “copies of any demands,

notices, summonses or legal papers received in connection with the claim or

‘suit.’”54 Georgia courts have treated such mandatory language as a condition

precedent to coverage. 55

      “Beyond that, the notice provisions appear under sections entitled, ‘. . .

Conditions,’ and a subsection entitled, ‘Duties in the Event of . . . Claim or Suit.’

This language clearly expresses the intention that the notice provisions be treated

as conditions precedent to coverage.” 56 The Mt. Hawley Policy contains these

same provisions, and its conditions further provide that no person or organization

has a right to “sue us on this Coverage Part unless all of the terms have been fully

complied with,”57 which also establishes that the notice provisions are conditions

precedent to coverage. 58


      54
         Policy [Ex. J-1], pp. 17-18.
      55
         State Farm Fire & Cas. Co. v. LeBlanc, 494 F. Appx. 17, 21 (11th Cir.
2012) (citing Forshee v. Employers Mut. Cas Co., 309 Ga. App. 621, 711 S.E.2d
28, 30-31 (2011), and Kay-Lex Co. v. Essex Ins. Co., 286 Ga. App. 484, 649 S.E.2d
602, 606-07 (2007)).
      56
         LeBlanc, 494 F. Appx. at 21. See Policy [Ex. J-1/Doc. 1-7], pp. 17-18.
      57
         Policy [Ex. J-1], p. 34.
      58
         Bramley v. Nationwide Affinity Ins. Co. of America, 345 Ga. App. 624,
637, 814 S.E.2d 770, 773 (2018) (policy language that “no legal action may be
brought against the company . . . until the insured has fully complied with all the
terms of the policy” made compliance with the policy’s notice requirement a
condition precedent to coverage). See also Zurich American Ins. Co. v. Jones, 2018
WL 4261071 at *4-5 (S.D. Ga. 2018) (compliance with notice conditions was a
                                        - 17 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 19 of 26




      “It is settled under Georgia law that, when an insurance policy includes a

notice requirement as a condition precedent to coverage, and when the insured

unreasonably fails to timely comply with the notice requirement, the insurer is not

required to provide coverage.” 59 As shown below, East Perimeter and Ventron

unreasonably failed to comply with the notice requirements in the Policy, so Mt.

Hawley is not required to provide coverage.

      B.     East Perimeter, Ventron, and Osgoode Properties failed to timely
             report the incident to Mt. Hawley.

      The Policy’s notice conditions required East Perimeter and Ventron (if they

qualify as insureds) to immediately report “any occurrence that may result in a

claim against this policy.” 60 The Policy also required Osgoode Properties, as a

named insured, to “see to it” that Mt. Hawley be “notified as soon as practicable of



condition precedent to coverage, where policy provided that no person or
organization had a right to sue insurer unless all of the terms had been fully
complied with); Auto Owners Ins. Co. v. Sapp, 2017 WL 957361 at *3 (M.D. Ga.
2017) (same).
      59
         Forshee v. Employers Mut. Cas Co., 309 Ga. App. 621, 623, 711 S.E.2d
28, 31 (2011).
      60
         Policy [Ex. J-1], p. 26. The shooting and assault and battery constitute an
occurrence (“an accident, including continuous or repeated exposure to
substantially the same general harmful conditions”) under the Policy, triggering the
Policy’s notice requirements. Policy [Ex. J-1], p. 21. See also Cincinnati Ins. Co. v.
Magnolia Estates, Inc., 286 Ga. App. 183, 185, 648 S.E.2d 498, 500 (2007) (attack
against insured’s resident by third party occurred without insured’s foresight,
expectation, or design, and thus was accidental for purposes of coverage).
                                        - 18 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 20 of 26




an ‘occurrence’ or an offense which may result in a claim.” 61

      “To comply with an immediate notice requirement, an insured must give

notice ‘with reasonable diligence and within a reasonable length of time in view of

the attending circumstances of each particular case.’” 62 East Perimeter, Ventron,

and Osgoode failed to meet these requirements, as no notice of the December 26,

2015 incident or Wilder claim was given until November 13, 2017, and no notice

of the Johnson claim arising out of the incident was given until December 6, 2017.

East Perimeter, Ventron, and Osgoode each had notice of the incident the day it

occurred and long before any notice was provided to Mt. Hawley. These lengthy

delays of notice are unreasonable and preclude coverage as a matter of law.

      In Kay-Lex Co. v. Essex Insurance Co., 286 Ga. App. 484, 649 S.E.2d 602

(2007), the Court of Appeals affirmed summary judgment for insurance companies

due to the insured’s failure to provide timely notice of an occurrence. On June 19,

2003, an employee of the insured was killed after losing control of a forklift, which

backed out of a loading dock door and fell on him. The policy provided, “You


      61
         Policy [Ex. J-1], pp. 17-18.
      62
         Johnson & Bryan, Inc. v. Utica Mut. Ins. Co., No. 17-15337, 2018 WL
3387525, at *2 (11th Cir. July 11, 2018) (quoting Advocate Networks, LLC v.
Hartford Fire Ins. Co., 296 Ga. App. 338, 674 S.E.2d 617, 619 (2009)). See also
State Farm Fire & Cas. Co. v. LeBlanc, 494 F. Appx. 17, 21 (11th Cir. 2012)
(“Georgia precedent shows that ‘prompt’ has the same meaning as terms like ‘as
soon as practicable’ and ‘immediate.’”) (citations omitted).
                                        - 19 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 21 of 26




must see to it that we are notified as soon as practicable of an ‘occurrence’ or an

offense which may result in a claim.” 63 Notice did not occur until June 18, 2004,

one year after the accident. The court held that “the one-year delay and notice to

the insurers in this case is unreasonable as a matter of law, and therefore summary

judgment was proper on this ground.” 64 Likewise, the almost two-year delay in

providing any notice to Mt. Hawley of the shooting and assault and battery was

unreasonable as a matter of law, precluding coverage.

      C.    Ventron did not immediately send the January 8, 2016 demand
            letter to Mt. Hawley.

      The Policy also required Ventron to immediately send Mt. Hawley a copy of

the January 8, 2016 letter from attorney Evon B. Williams, which discussed the

claims surrounding the shooting of Marcus Wilder and demanded Ventron’s

insurance information. 65 This letter was not provided to Mt. Hawley until May 21,

      63
         Kay-Lex Co. v. Essex Ins. Co., 286 Ga. App. 484, 488, 649 S.E.2d 602,
606-607 (2007)
      64
         Id. at 490 (citing Southeastern Express Systems v. Southern Guar. Ins. Co.
of Ga., 224 Ga. App. 697, 701, 482 S.E.2d 433 (1997) (failure to give notice for
eight months was not timely as a matter of law, and insured did not have to show
prejudice), and Snow v. Atlanta Intl. Ins. Co., 182 Ga. App. 1, 2, 354 S.E.2d 644
(1987) (insurer entitled to summary judgment where it was not notified for ten
months after the accident and six months after suit was filed).
      65
         Policy [Ex. J-1], pp. 17-18, 26; Ex. C-3 at INDIVIDUAL DEFS 00143.
The shooting and assault and battery constitute an occurrence (“an accident,
including continuous or repeated exposure to substantially the same general
harmful conditions”) under the Policy, triggering the Policy’s notice requirements.
                                       - 20 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 22 of 26




2018, more than two years later and only in response to discovery requests in this

case. Ventron’s breach of this notice condition is an independently sufficient

ground for granting summary judgment in favor of Mt. Hawley.

      In Johnson & Bryan, Inc. v. Utica Mutual Ins. Co., 2018 WL 3387525 (11th

Cir. July 11, 2018), the policy at issue contained the same notice requirement for

demands: “You and any other involved insured must: (1) Immediately send us

copies of any demands, notices, summonses, subpoenas or legal papers received in

connection with the ‘claim’ or ‘suit.’” 66 A lawyer sent a demand letter to the

insured on June 18, 2015, asking it to tender the letter to its insurance carrier. 67

Although the letter was received by one of the insured’s mailroom employees on

June 22, 2015, the insured did not send a copy to the carrier at that time. The

insured was served with a lawsuit on August 31, 2015, and notified the carrier of

the suit and demand letter on September 2, 2015. The Eleventh Circuit (applying

Georgia law) held that the 72-day delay in sending a copy of the demand letter was

Policy [Ex. J-1], p. 21. See also Cincinnati Ins. Co. v. Magnolia Estates, Inc., 286
Ga. App. 183, 185, 648 S.E.2d 498, 500 (2007) (attached against insured’s resident
by third party occurred without insured’s foresight, expectation, or design, and thus
was accidental for purposes of coverage).
       66
          Compare Johnson & Bryan, Inc. v. Republic-Franklin Ins. Co., No. 1:17-
CV-02609-LMM, 2017 WL 6597930, at *2 (N.D. Ga. Nov. 20, 2017) (quoting
policy language), aff'd sub nom. Johnson & Bryan, Inc. v. Utica Mut. Ins. Co.,
2018 WL 3387525 (11th Cir. July 11, 2018), with Policy [Ex. J-1], p. 18.
       67
          Johnson & Bryan, Inc. v. Utica Mutual Ins. Co., 2018 WL 3387525, at *1
(11th Cir. July 11, 2018).
                                        - 21 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 23 of 26




unreasonable and precluded coverage as a matter of law. 68

      In Advocate Networks, LLC v. Hartford Fire Ins. Co., 296 Ga. App. 338,

674 S.E.2d 617 (2009), the Georgia Court of Appeals enforced a notice condition,

which, similar to the third notice condition in the Mt. Hawley policy, provided that,

“[y]ou and any other involved insured must: (1) Immediately send us copies of any

demands, notices, summonses, or legal papers received in connection with the

claim or ‘suit.’”69 The insured waited four months after receiving a complaint

before sending a copy to its insurer. 70 The court held that the insured had violated

the notice condition and that Hartford therefore had no duty to defend or indemnity

the insured.71 Likewise, Ventron’s failure to provide a copy of the January 8, 2016

      68
          Id. at *3 (citing Granite State Ins. Co. v. Nord Bitumi U.S., Inc., 262 Ga.
502, 422 S.E.2d 191, 194 (1992) (46-day delay in providing notice of suit
constituted a breach of the insured’s duties under the policy and relieved the
insurer of its obligation to defend and to indemnify); Brooks v. Forest Farms, 183
Ga. App. 901, 357 S.E.2d 604, 608 (1987) (insured’s 24-day delay in giving notice
to insurer of a demand letter “is a breach of its contractual obligation as a matter of
law”)).
       69
          Advocate Networks, LLC v. Hartford Fire Ins. Co., 296 Ga. App. 338,
339, 674 S.E.2d 617, 619 (2009). See also, North River ins. Co. v. Gibson
Technical Serv., Inc., at 1379 (excess insurer granted summary judgment on
multiple late notice provisions, including the failure to provide notice of an
indemnity demand arising out of the incident).
       70
          Id. at 340.
       71
          Id. See also Diggs v. Southern Ins. Co., 172 Ga. App. 37, 38, 321 S.E.2d
792, 793 (1984) (three-month delay between the filing of the suit and notice to the
carrier breached the condition requiring “immediate” notice as a matter of law; it
was not necessary for the insurer to show actual harm in order to deny coverage).
                                         - 22 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 24 of 26




demand letter from the underlying plaintiffs’ attorney bars coverage for the

underlying lawsuits.

                                   Conclusion

      East Perimeter, Ventron, and Osgoode breached their contractual duties

under the Policy to provide prompt notice of the December 26, 2015 incident and

to immediately send Mt. Hawley a copy of the January 8, 2016 demand asking for

Ventron’s insurance information. They breached the notice conditions in

December 2015 (after the incident) and in January 2016 (after receiving a demand

letter), waiting until November 2017 before providing any notice to Mt. Hawley.

These prolonged delays in providing the required notices were unreasonable and

inexcusable as a matter of law, precluding coverage under the Policy.

      Accordingly, the Court should grant summary judgment in favor of Mt.

Hawley and against the Defendants and declare that Mt. Hawley has no duty to

defend or indemnify East Perimeter or Ventron for the December 26, 2015

shooting and assault and battery, the Underlying Lawsuits, or any judgments or

awards in those lawsuits.




                                       - 23 -
     Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 25 of 26




     Respectfully submitted,

                                  Bovis, Kyle, Burch & Medlin, LLC

                                  /s/ Kim M. Jackson
200 Ashford Center North          Ga. State Bar No. 387420
Suite 500
Atlanta, Georgia 30338-2668       /s/W. Randal Bryant
Tel: (770) 391-9100               Ga. State Bar No. 092039
Fax: (770) 668-0878
kjackson@boviskyle.com            Counsel for Plaintiff Mt. Hawley
rbryant@boviskyle.com             Insurance Company




                                   - 24 -
      Case 1:18-cv-00367-TWT Document 95-1 Filed 01/22/19 Page 26 of 26




                          CERTIFICATE OF COMPLIANCE

      I hereby certify, pursuant to Local Rule 7.1D and Local Rule 5.1C of the

United States District Court, Northern District of Georgia, that the foregoing brief

was prepared in 14 point Times New Roman font.

                                                 /s/ W. Randal Bryant
                                                 Georgia Bar No. 092039



                            CERTIFICATE OF SERVICE

      I hereby certify that the foregoing Plaintiff Mt. Hawley Insurance
Company’s Brief in Support of Its Motion for Summary Judgment was this day
filed with the Clerk of Court using the CM/ECF system, which will automatically
send an email notification of such filing to Alexander D. Russo, Angela R. Fox,
Christina Yousef, James Darren Summerville, James J. Leonard, John C. Bonnie,
Kurt G. Kastorf, Lawrence J. Bracken, II, Matthew Bryan Weaver, Maxwell Kent
Thelen, Robert Douglas Chesler, and Stephen James Rapp.
      This 22nd day of January, 2019.

                                           BOVIS, KYLE, BURCH & MEDLIN, LLC

200 Ashford Center North, Suite 500        /s/W. Randal Bryant
Atlanta, GA 30338-2668                     Georgia Bar No. 092039
(770) 391-9100 (telephone)                 rbryant@boviskyle.com
(770) 668-0878 (facsimile)
                                           Counsel for Mt. Hawley Insurance Co.




                                        - 25 -
